Citation Nr: 1218587	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with headaches, impaired vision and boils, including as secondary to service-connected coronary artery disease status post coronary artery bypass graft.  

2.  Entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, right lower extremity, for the period August 5, 1985 to January 12, 1998.

3.  Entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, left lower extremity, for the period August 5, 1985 to January 12, 1998.  


REPRESENTATION

Veteran represented by:   Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the Board at hearings held at the RO in October 1996 and February 2001.  The Board remanded these claims to the RO in May 1996, April 1997, July 2001 and April 2006.  

In an April 2009 decision, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus with headaches, impaired vision and boils, including as secondary to service-connected coronary artery disease status post coronary artery bypass graft and entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, both lower extremities, for the period August 5, 1985 to January 12, 1998.  The Veteran subsequently appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 order, the Court granted a Joint Motion for Remand.  The Court vacated the Board's April 2009 decision and remanded this case to the Board for readjudication.  

The issue of entitlement to service connection for diabetes mellitus with headaches, impaired vision and boils, including as secondary to service-connected coronary artery disease status post coronary artery bypass graft is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the period from August 5, 1985 to January 12, 1998, the Veteran's peripheral vascular disease, both lower extremities, was not manifested by persistent coldness with claudication on minimal walking.  

2. For the period from August 5, 1985 to January 12, 1998, the Veteran's peripheral vascular disease of both lower extremities presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, right lower extremity, for the period August 5, 1985 to January 12, 1998 are not met.

2.  The criteria for entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, left lower extremity, for the period August 5, 1985 to January 12, 1998 are not met.  

3. The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for  peripheral vascular disease of both lower extremities have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A July 2003 letter informed the Veteran of the evidence required to substantiate his claim for service connection for diabetes mellitus.  In August 2006, the Veteran was provided with additional notice regarding the evidence necessary to establish a disability rating and effective date.

In a January 2009 letter, the RO advised the Veteran of the evidence required to substantiate his claim for an increased rating for peripheral artery disease of both lower extremities.  Although the January 2009 letter was provided after the rating decision on appeal, any defect with respect to the timing of the notice was cured by the issuance of the fully compliant VCAA notice in January 2009, followed by readjudication of the claim in the January 2012 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34  (Fed. Cir. 2006).   

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the VCAA notice letters.  See Shinseki v. Sanders, 129 S.Ct. 1696   (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)
Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim for an increased rating for peripheral artery disease of the lower extremities.  A medical opinion was obtained, and the Veteran has not identified any outstanding medical evidence pertaining to this claim.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

A September 1993 rating decision granted service connection for peripheral vascular disease (claimed as leg problems) as secondary to service-connected atherosclerotic coronary vascular disease.  A 50 percent rating was assigned from August 5, 1985 to January 12, 1998 under Diagnostic Code 7116.  Separate 40 percent ratings for each lower extremity were assigned, effective January 12, 1998 under Diagnostic Code 7116.

Prior to January 12, 1998, Diagnostic Code 7114 applied to arteriosclerosis obliterans and was rated under the criteria outlined under Diagnostic Code 7116, for intermittent claudication.  Those criteria provided that well-established cases with intermittent claudication or recurrent episodes of superficial phlebitis warranted a 40 percent rating.  A 60 percent rating was warranted for persistent coldness of extremity with claudication on minimal walking.  A 100 percent rating was warranted if the intermittent claudication was manifested in severe form with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).

The Notes following this diagnostic code provide as follows:  Note:  The 100 percent rating will not be applied under a diagnosis of intermittent claudication.   Note:  The schedular evaluations in excess of 20 percent are for application to unilateral involvement.  With bilateral involvement, separately meeting the requirements for evaluation in excess of 20 percent, 10 percent will be added to the evaluation for the more severely affected extremity only, except where the disease has resulted in amputation.  The resultant amputation rating will be combined with the schedular rating for the other extremity, including the bilateral factor, if applicable.  38 C.F.R. § 4.104 (1997).  

Under the revised criteria, there is no rating code for intermittent claudication.  Arteriosclerosis obliterans is rated under Diagnostic Code 7114.  Under that code, claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) of ankle/ brachial index of 0.7 or less warrant a 40 percent rating.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/ brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or ankle/ brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2011).  

The notes following Diagnostic Code 7114 are as follows: Note (1):  The ankle/ brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2):  Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3):  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26), if applicable.  Id.  

A report of VA examination dated in March 1986 reflects that the Veteran complained of pain in his legs when walking briskly or up an incline or up stairs.  He stated that the pain became much more noticeable and much worse and that it seemed to come and go.  The examiner noted that the Veteran had significant leg claudication symptoms in the feet.  The examiner assessed vascular disease and noted that the lack of records hampered the assessment of the degree of claudication.  

In June 2004, a VA specialist in vascular surgery reviewed the claims file and provided  medical opinion about the severity of the Veteran's peripheral vascular disease of the lower extremities prior to January 12, 1998.  

The opinion noted that the Veteran was closely followed for multiple medical problems.  The first documentation of symptoms consistent with PVD dated to a September 28, 1994 progress note, which noted "? Left leg claudication."  The Veteran underwent non-invasive vascular studies on March 5, 1985, which showed abnormalities in both legs, the Ankle/ Brachial Index (A/B Index) on the right was 0.77 and the left of 0.63 (normal > 0.95).  Interpretation of the studies was "Bilateral high SFA [Superficial Femoral Artery] occlusions, Left > Right and Mild A-I (Aorto-Iliac) disease on the left."  When seen in the Vascular Surgery Clinic on 3/11/85, the veteran gave a history of "onset of left calf claudication approximately 3 years ago with minimal progression [of left leg symptoms].  Pain at approximately 1 block, especially uphill...Denies pain at rest or symptoms in right leg."  Physical examination on 3/11/85 showed the feet to be warm without lesions.  There were trace dorsalis pedis pulses bilateral and 1+ [=decreased] femoral pulses bilaterally and mild atrophic changes.  Assessment on 3/11/85 was "Mild disease with minimal symptoms."  

The opinion further noted that, while the DVAMC primary care provider continued to document intermittent claudication symptoms at almost every clinic visit - and 3/11/85 vascular lab studies documented PVD in both legs - the first definite reference to bilateral claudication symptoms dates to a VA examination on 3/26/86, when the Veteran wrote on VA Form 21-2545, "Since 1980, [I] notice pain in legs when walking briskly or up an incline or up stairs.  Became much more noticeable and much worse.  It seems to come and go."  

It was further noted that, as well documented in the Veteran's Denver VAMC Internal Medicine and Vascular Surgery progress notes, vascular lab results and VA C&P evaluations, between 1984 and 1998, the Veteran had well-documented PVD affecting both legs.  While objectively, the Veteran had PVD affecting both legs as early as 3/5/85, the left leg was more symptomatic, with initial veteran right leg PVD complaints not clearly documented until 3/86.  Careful reading of the available clinical reports from 9/28/84, when claudication symptoms were first documented to the C&P evaluation on 9/9/98, shows a gradual worsening of PVD sympotms in both legs, with the left leg clearly somewhat more symptomatic than the right throughout this period.  

The examiner opined that multiple abnormal Ankle/ Brachial Indices (ABI) obtained from 3/5/85 through 9/9/98 objectively document the presence of PVD in both lower extremities.  

The examiner further noted that, while the left leg was clearly somewhat worse objectively (lower ABI) and symptomatically than the right leg, overall, the Veteran's recorded symptoms, vascular laboratory studies and physical findings of the Veteran's PVD prior to January 12, 1998 for both legs are more nearly manifested by "a well established case,  with intermittent claudication or recurrent episodes of superficial phlebitis."  

The examiner concluded that the Veteran's PVD does not reach the severity of "persistent coldness of an extremity with claudication on minimal walking," because "persistent coldness" is not described during the majority of this period.  Further, for much of the 13 year period, it appears that the Veteran was able to "walk through" the claudication symptoms; PVD symptoms at rest were not described until 7/23/98.  Finally, ABI results, while somewhat variable due to inherent limitations of the methodology, are not consistent with severe PVD (ABI <0.5).  

The specialist noted that the first definite reference to bilateral claudication symptoms dated to a VA examination in March 1986, when the Veteran reported pain in the legs when walking briskly or up an incline or up stairs.  It was noted that, between 1984 and 1998, the Veteran had well-documented PVD affecting both legs.  Careful reading of the available clinical reports from September 1984, when claudication symptoms were first documented to a VA examination in September 1998, shows a gradual worsening of PVD symptoms in both legs, with the left leg clearly somewhat more symptomatic than the right throughout this period.  

The specialist opined that multiple abnormal Ankle/ Brachial Indices (ABI) obtained from March 1985 through September 1998 objectively document the presence of PVD in both lower extremities.  While the left leg was clearly somewhat worse objectively (lower ABI) and symptomatically than the right leg, overall, the Veteran's recorded symptoms, vascular laboratory studies and physical findings of the Veteran's PVD prior to January 12, 1998 for both legs, are more nearly manifested by a well-established case, with intermittent claudication or recurrent episodes of superficial phlebitis.  The specialist opined that the Veteran's PVD does not reach the severity of "persistent coldness of an extremity with claudication on minimal walking," because "persistent coldness" is not described during the majority of this period.  Further, for much of this 13-year period, it appears that the Veteran was able to "walk through" the claudication symptoms; PRV symptoms at rest were not described until July 1998.  Finally, ABI results, while somewhat variable due to inherent limitations of the metholodology, are not consistent with severe PVD (ABI less than 0.5).  

As noted above, under the rating criteria, a 60 percent rating was warranted for persistent coldness of extremity with claudication on minimal walking.  According to the medical opinion obtained in 2004, these criteria were not met, as persistent coldness was not described during the time period.  

The Board now turns to the issue of whether referral for an extraschedular rating is warranted.  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1). When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In statements in support of his claim, the Veteran has asserted that he was unemployed during the time period from August 1985 to January 1998, at least in part to his service-connected peripheral vascular disease.   A report of VA examination dated in August 1998 noted that the Veteran had been unemployed since October 1996.  The examination report did not specifically indicate that the Veteran was unemployed due to peripheral artery disease. The Board notes, however, that in a statement dated in February 1990, the Veteran reported that he could not work because of his service-connected disabilities, including his leg problems, which he noted caused difficulty with walking.  

The Board finds that there are exceptional considerations which, with consideration of reasonable doubt doctrine, render the schedular evaluation inadequate.  See 38 C.F.R. § 3.321(b)(1).  Although a higher rating is not assignable based upon VA examination findings of record,  according to the Veteran's statements, his peripheral vascular disease caused interference with employment during the pertinent time period on appeal.  Accordingly, the Board finds that the Veteran's disability presents an "exceptional or unusual disability picture," that warrants referral for extraschedular consideration.


ORDER

A rating in excess of 50 percent for peripheral vascular disease, right lower extremity, for the period August 5, 1985 to January 12, 1998 is denied.

A rating in excess of 50 percent for peripheral vascular disease, left lower extremity, for the period August 5, 1985 to January 12, 1998 is denied.

Referral to the Director, Compensation and Pension Service, for consideration for an increased rating for peripheral vascular disease of both lower extremities on an extraschedular basis is granted.



REMAND

First, with respect to the claim for service connection for diabetes mellitus with headaches, impaired vision and boils, including as secondary to service-connected coronary artery disease status post coronary artery bypass graft, the Veteran asserts that he was exposed to Agent Orange during service.  He alleges that this exposure occurred while he was stationed in Thailand.  Additional development is required with regard to this issue.

The Veteran submitted a letter in February 2012 in which he described his duties in Thailand.  The Veteran indicated that he worked on the flight line at Korat Air Force Base.  The Veteran stated that the flight line was close to the runway, and the runway was near the perimeter of the base.  He further noted that he could see a mist blowing toward the flight line when spraying was being done.  

In addition, the Veteran asserts that he may have been exposed to Agent Orange that was on military airplanes that traveled in Vietnam.  

A May 2010 Compensation and  Pension Bulletin described new procedures for claims based on herbicide exposure in Thailand.  In a February 2012 letter, the Veteran's attorney noted that the procedures described in the May 2010 Compensation and Pension bulletin, captioned "New Procedures for Claims Based on Herbicide Exposure in Thailand" have not been applied in this case.  The Veteran's attorney requested that these procedures be followed with regard to presumptive service connection for diabetes mellitus.  The Board finds that a remand is warranted in order to complete the development set forth in the May 2010 Compensation and Pension Bulletin.

In addition, with regard to the claims for an increased rating for peripheral vascular disease of both lower extremities, it is noted that the Board is precluded by 38 C.F.R. § 3.321(b)(1)  from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.  

As noted above, the evidence of record shows that the Veteran's peripheral vascular disease of the lower extremities presents an exceptional or unusual disability picture.  The Board finds that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for bilateral hearing loss have been met.  38 C.F.R. § 3.321(b)(1);  Thun v. Peake, 22 Vet. App. 111 (2008), see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should fully complete development of the Veteran's claim for service connection for diabetes according to the procedures outlined in the May 2010 Compnesation and Pension letter "New Procedures for Claims Based on Herbicide Exposure in Thailand." 

2.  The RO/ AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for peripheral vascular disease of both lower extremities, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision.

3.  When the requested development has been completed, the claims should be readjudicated in a Supplemental Statement of the Case.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


